 CROSS ISLAND TELEPHONE SERVICES 19Cross Island Telephone Services, Inc. and Communi-cations Workers of America, Local 1105, AFLŒCIO.  Cases 29ŒCAŒ22290 and 29ŒCAŒ22351 November 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX            AND HURTGEN On July 8, 1999, Administrative Law Judge Joel P. Bi-blowitz issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order,2 as modified.3 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, as modified below, and orders that the Respondent, Cross Island Telephone Services, Inc., Islip, New York, its of-ficers, agents, successors, and assigns, shall take the ac-tion set forth in the Order, as modified. Substitute the following for paragraphs 2(c)Œ(e). ﬁ(c) Preserve and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records necessary to analyze the amount of back-pay due under the terms of this Order. ﬁ(d) Within 14 days after service by the Region, post at its Islip, New York facility copies of the attached notice marked ‚Appendix.™3  Copies of the notice, on forms pro-vided by the Regional Director for Region 29, after being signed by the Respondent™s authorized representative, shall be posted by the Respondent and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all cur-rent employees and former employees by the Respondent at any time since June 15, 1998.                                                                                                                        1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not  to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 The judge has recommended that the Respondent be ordered to sign the parties™ collective-bargaining agreement and to apply the terms of that agreement retroactively.  The normal remedy for violations of the kind found here is limited to the 10(b) period, in this case 6 months prior to the filing of the charge on October 23, 1998.  See Al Bryant, Inc., 260 NLRB 128 fn. 3 (1982). Accordingly, we shall modify the judge™s recommended remedy to provide that the Respondent shall apply the terms of its collective-bargaining agreement retroactive to April 23, 1998. 3 We shall modify the Order to accord with Indian Hills Care Cen-ter, 321 NLRB 144 (1996). ﬁ(e)  Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has take to com-ply.ﬂ  James P. Kearns, Esq., for the General Counsel. Lewis Wasserman, Esq. (Wasserman & Steen), for the Respon-dent. Adrienne Saldana, Esq. (Spivak, Lipton, Watanabe, Spivak & Moss), for the Charging Party. DECISION STATEMENT OF THE CASE JOEL P. BIBLOWITZ, Administrative Law Judge. This case was heard by me on May 20, 1999, in Brooklyn, New York. The second amended consolidated complaint, which severed two cases that had been settled, and which issued on April 5, 1999, was based on unfair labor practice charges and first and second amended charges that were filed on about September 11 and 21 and October 23 and 26, 1998, by Communications Workers of America, Local 1105, AFLŒCIO (the Union) al-leges that Cross Island Telephone Services, Inc. (the Respon-dent) refused to execute a collective-bargaining agreement with the Union, even though the parties had reached complete agreement on the terms to be incorporated into the agreement, and unilaterally modified its system of recalling laid-off em-ployees without prior notice to the Union and without obtaining the Union™s consent. It is alleged that, by this conduct, the Re-spondent violated Section 8(a)(1) and (5) of the Act. FINDINGS OF FACT I.  JURISDICTION The Respondent admits, and I find, that it has been an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. II.  LABOR ORGANIZATION STATUS The Respondent admits, and I find, that the Union has been a labor organization within the meaning of Section 2(5) of the Act. III. THE FACTS The principal issue here is whether the Union and the Re-spondent agreed on all the terms of an initial collective-bargaining agreement between the parties. Testifying were Richard Morrison, executive assistant to the president of the Union and the chief negotiator for the Union, and Maria  1 Unless indicated otherwise, all dates referred to relate to the year 1997. 330 NLRB No. 2  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20Schwarting and Ted Schwarting, husband and wife and the 
owners of the Respondent. 
The Union was certified by the Board on April 7, 1997, as 
the exclusive collective-bargaining representative of the Re-
spondent™s installer cable pullers and molders. At the com-
mencement of the hearing, the parties stipulated that the Re-
spondent has been complying with, at least, the following pro-
visions of the contract: articl
e X, hours and overtime, article 
XII, vacations, article XIII, ho
lidays, article XIV, personal 
days, article XVI, sick days, an
d the part of article XVIII con-
cerning salaries. There are some discrepancies between the 
testimony of Morrison and that of Maria (M.) and Ted (T.). 

Schwarting; Morrison™s testimony will be recited first. Morri-
son testified that the parties ha
d their first bargaining session in 
about May; the Respondent alleges 
that this first meeting took 
place on April 7. This meeting, li
ke all of the others, took place 
at the Respondent™s facility and was attended by Morrison, M. 
and T. Schwarting, and Lordes 
Delgado, a union organizer. At 
the first meeting, ﬁwe talked . . . how we were going to negoti-
ate a contract.ﬂ He asked if they
 were going to have a lawyer 
present, and T. Schwarting said
 that they were not going to 
have a lawyer. Morrison said that
 at the next meeting he would 
present the Schwartings with a proposal, and they could go 
through it page by page, and that any agreement reached would 
have to be ratified by the unit employees. Morrison testified 
that the next meeting took place at about the end of May or the 
beginning of June; the Respondent places this meeting on June 
5. Morrison presented the Schwartings with a copy of a pro-
posed contract containing abou
t 30 pages. Prior to going 
through this proposal, the parties ag
reed that when there was an 
agreement on a subject, neither side could ﬁturn around later 
and put something else in it.ﬂ The procedure that he employed 
during the negotiations was that when they reached agreement 
on a provision, Morrison put ﬁOKﬂ
 on his notes, but the parties 
did not sign anything at that point. The parties agreed to certain 
provisions at this meeting, but the agreements were not final-
ized because the  Schwarting wanted to discuss them further in 

private, to be further discusse
d with Morrison at a subsequent 
meeting. This meeting lasted ab
out 3 or 4 hours, and the parties 
met again about 2 weeks later 
in about the middle of June. 
At this third meeting, the parties discussed the Union™s pro-
posals again, but the Respondent did not have his salary pro-
posal or his health care proposal prepared yet, although they 
briefly discussed health care. Nothing was finalized at this 
meeting, and the parties next met sometime in early July. At 
this meeting they went through the Union™s proposal page by 
page. Very little di
scussion was required for certain subjects 
because the parties had basically agreed on these subjects at the 
prior meeting. For example, when they got to the recognition 
clause, they did not have to di
scuss it at this meeting because 
they had already agreed to it
. The Respondent presented its 
wage proposal at this meeting. They discussed holidays, which 
became article XIII, and Schwarting told Morrison that a vast 
majority of their work  is for the public schools in the city of 
New York, and it was mandatory that the school holidays be 
the employees™ holidays, and they agreed on 8 holidays and 2 
floating holidays, eligibility for holiday pay, and pay for em-
ployees who work on a holiday. In
 addition, two sections were 
added. The first stated that fl
oating holidays will be based on 

seniority and the needs of the business, and the other said that 
the Respondent has to give the 
employees 72 hours™ notice of a 
school closing, and then the employee(s) can use a floating 
holiday, personal day, vacation day, or a nonpaid working day. 
Thereupon, this article was agreed to. 
They next discussed health in
surance. T. Schwarting said 
that he could not afford to pay for health insurance at that time, 
but that he felt that the financial condition of the Respondent 
would improve by August 1, 1998.
 They agreed that health 
insurance coverage for the unit employees would begin August 
1, 1998, and Morrison told Schwar
ting that if his financial con-
dition did not improve by then, if Schwarting notified him by 
May 1998, he would be willing to reopen that issue. The 
agreement that they reached was written as follows: 
 Article XVII Health Insurance 
Beginning Aug 1, 1998 all employees who have completed 6 
months of service and who elec
t to be covered will receive 
Health Insurance at 50% copayment for individuals. An em-

ployee can elect a family coverage, but the employer will only 
pay 50% of employee™s individual coverage. 
 There is no mention of what health insurance company would 
administer the plan, nor is there anything stated about whether it 
includes dental coverage. Morrison
 proposed that in exchange for 
waiting over a year for medical coverage, the employees each be 
given a bonus of $1000 on the execution of the contract; the 
Schwartings referred to that proposal as ﬁoutrageous.ﬂ After some 
discussion, the parties agreed that
 in lieu of the deferred medical 
coverage, each employee would rece
ive a $400 bonus to be paid on 
December 11; this provision became article XIX. They next dis-
cussed the Union™s sick leave proposal, which provided that em-
ployees were eligible for 20 days of sick leave after 30 days of 
employment. At this meeting they 
agreed to 5 sick days, after 180 
days of employment. They agreed
 on the dues-checkoff provision 
and the Union agreed to remove 
a successorship clause from the 
proposed contract.  Morrison™s working copy of this proposed 
contract has a handwritten wo
rd ﬁOUTﬂ on the successorship 
clause page. The next provision, the no discrimination clause, re-
numbered from article V to article IV because the previous article 
IV, the successorship clause, was omitted, was also agreed to. arti-
cle V, union status and rights, 
providing for union stewards and 
union access to the Respondent™s facil
ity, was also agreed to at this 
meeting. Article VI, the grievance-arbitration provision, had six 
subsections lettered A through F. There was discussion of this 
article, and the Schwartings objected
 to the last part of the final 
sentence in paragraph B of this article. The Union agreed to re-

move the words: ﬁafter a written gr
ievance is submitted in order to 
resolve the grievance,ﬂ and this article was agreed to with that 
omission. Next discussed was ar
ticle VII, seniority, which con-
tained two subparagraphs. Subparagraph A provided that employ-
ees with 3 months or more of service had 120 days of recall rights. 
The Respondent objected to this, 
and the 3-month of service (sub-
paragraph) was changed to 6 months. In addition, a subparagraph C 

was added, stating: ﬁLayoffs will be in reverse seniority.ﬂ With 
these changes, article VII was agreed to by the parties. 
The following provision, article
 VIII, discipline and dis-
charge, had two subparagraphs, A and B. The Respondent ob-
jected to the first sentence 
of subparagraph A which stated: 
ﬁFor the first 90 days of empl
oyment, the employer may disci-
pline or discharge an employee at will.ﬂ After some discussion, 
the Union agreed to change 90 days to 180 days. A similar 
provision in subparagraph B was changed from 90 days to 180 
 CROSS ISLAND TELEPHONE SERVICES 21days, and the Union agreed to omit a sentence that read: ﬁIn the 
event of a discharge, the Employer shall give to the employee 
and the Union the reason for discharge in writing.ﬂ With these 
changes, article VIII was agreed
 to. The following provisions, article IX, strike, etc., and lock
out prohibition, and article X, 
hours and overtime, had been agreed to at the prior meeting, so 
they simply okayed these provisions. The following provisions, 
article XI, bereavement pay, and article XV, military leave, also 
had been agreed to at the prior 
meeting and were okayed at this 
meeting. Article XVIII, job salaries and classifications, is a 
combination of the Respondent™s typewritten proposals of defi-
nitions and descriptions of appr
entices and tech 1 and tech 2 
employees, and the Union™s handwritten notes of salaries and 
reclassification rules. This article, as adjusted, was agreed to. 
lead guy pay, apparently a part of article XIX, states that a tech 
1 or 2, who is a leadman or a job foreman on a temporary basis, 
will receive an additional $50 a week, and was also agreed to. 
The parties then discussed raises for the employees, article XX, 
and after some discussion, the parties agreed that the employees 
would receive a 4-percent raise on August 4, 1998, and a 4-
percent raise on August 4, 1999. Article XXI, which provides 
the term of agreement from August 4, 1997, until August 4, 
2000, with notice of termination more than 60 days prior to the 
expiration date or it automatically renewed for an additional 
year, was agreed to. Morrison testified that he believes that the 
August 4 date was agreed to by the parties at the suggestion of 
M. Schwarting because that was the start of a payroll period for 
the Respondent. There was no discussion of the next provision, 
appendix a the dues deduction car
d, because T. Schwarting had 
previously agreed to deduct dues
 from participating employees™ 
pay and to forward the money 
to the Union once a month. 
The only contract provision not fully testified to by Morrison 
is article XII, vacations, which states: 
 1. Vacations will accrue
 on the following schedule: 
 Service
                       
Number of Days
 1 Year                             5 Days 
3 Years                         10 Days 
5 Years                         15 Days 
10 Years                       20 Days 
 2. Vacation selections will be scheduled in order of 
seniority. 
3. One week of vacation 
will be taken in days. 
4. Upon termination, an employee shall receive there 
[sic] accrued vacation. 
5. Vacation may be carried 
over to the following year 
but must be used by the 
first full week of June. 
 The sole record evidence of Morrison™s bargaining notes on this 

subject is ﬁLooking for more 10 daysﬂ and ﬁCarry over June 1 
week.ﬂ In addition, in two distinct portions of the hearing, Morri-
son testified briefly about this subject. He was asked about a call 
that he received from T. Schwarting sometime after the contract 
was ratified. He testified:  
 A.  He was very upset because they were already tak-
ing sick days and they wanted 
to take vacation days and he 
asked me to go out and clarify with these guys what the
 contract was all about and that
 they needed to give notice 
for certain days and stuff like that. 
 Subsequently, he was asked about one of the negotiating sessions: 
 Q.  And you discussed the 
sick, personal and vacation 
days with the Schwartings and they said they had no prob-
lem providing that, correct? 
A.  To what we finally agreed to, yes. 
 Also relevant to this issue is the fact that in his opening statement, 
counsel for the Respondent admitted 
that the Respondent agreed to 
certain improvements for its employees, including vacation leave, 

and that the parties stipulated th
at certain provisions, including 
article XII, were agreed to and followed. 
At the conclusion of this final meeting in early July, T. 
Schwarting told Morrison that the negotiations weren™t as pain-
ful as he thought it would be, and he was glad that they were 
able to work it out and arrive at a contract. He also said that 
Morrison could conduct a ratification vote among the employ-
ees during work, but that he should notify Schwarting when he 
wanted to conduct the vote, and Schwarting would notify the 
foreman on the job to let him pu
ll the men out to discuss and 
vote on the contract. They shook hands, and Morrison told T. 
and M. Schwarting that after the employees ratified the con-
tract, he (Morrison) would ha
ve it typed up, signed, and for-
warded to Schwarting for his/her signature. At the end of July 

or the beginning of August, Mo
rrison called T. Schwarting and 
told him that he wanted to meet with the Respondent™s employ-
ees to discuss ratification of the contract. Schwarting gave him 

permission, so he went to two 
of the Respondent™s jobsites, 
gave the employees a sheet of paper summarizing the terms of 
the contract, or the contract itself, and the employees voted to 
ratify the contract. He then called T. Schwarting, told him that 
the employees had ratified the contract and Schwarting said that 
he would begin implementing th
e contract. A few days later 
Morrison received a call from Schwarting, who said that he was 
very upset because em
ployees were already taking sick days 
and vacation days and were un
aware of the requirements for 
eligibility for these benefits, and he asked Morrison to speak to 
the employees. Shortly thereafter, he arranged with T. Schwart-
ing for him to meet with employees on a jobsite, and he ex-
plained to them the requirements and the necessary notice that 
they had to give in order to take time off.  
At about the end of August or early September, Morrison 
dropped off at the Respondent™s facility a copy of the final 
agreement between the parties; the Schwartings said that they 
wanted to read it over and would get back to him. Shortly 
thereafter, they called Morrison and said that they had ques-
tions about a few items in th
e contract. Article III, dues-
checkoff, provided that the 
Respondent would transmit the 
deducted dues to the Union by th
e 10th day of the month; they 
had agreed to the last day of 
the month, and Morrison agreed, 
and changed the contract to refl
ect it. They also had a question 
about section 1 of article V, uni
on status and rights, which pro-
vides that the Union would notify the Respondent in writing of 
elected officers and stewards; as there would only be stewards 
at the Respondent™s facility, they
 corrected the contract by de-
leting the words ﬁelected officersﬂ from this article. T. Schwart-

ing also said that he had a problem with sections 4 and 5 of 
article XVI, sick days, which involved leave due to workmen™s 
comp and disability; Morrison said that he would check with 

his attorney and about 10 days later he called Schwarting and 
told him that he would remove 
the two sections that he found 
objectionable. Those were the on
ly objections that Schwarting 

referred to in that conversation.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22In about October Morrison dropped off a copy of the newly 
revised contract at the Respondent™s facility. About 2 weeks 
later he called Schwarting and 
asked him why he had not yet 
received a signed copy of the contract from him; Schwarting 
said that he was still reading it over, and ﬁnot to worry about it, 
he was living up to the contract
 anyway.ﬂ Morrison spoke to T. 
Schwarting about the contract next in about December; 
Schwarting told him that he was busy, but he shouldn™t worry 
about it, ﬁYou™ll have it.ﬂ The next time he spoke to Schwarting 
about returning the signed contra
ct was in about May 1998. As 
to why he waited so long befo
re asking him for the signed 
agreement, Morrison testified: ﬁI guess everything was going 
okay, the contract was being lived up to.ﬂ In about May 1998, 
while he was discussing a prevailing wage issue with Schwart-
ing, Schwarting told him that 
he had hired an attorney who 
wanted to start negotiating the c
ontract again. By letter dated 
June 15, 1998, T.  Schwarting 
wrote to Morrison about the layoff of 11 employees effective that day. The final two para-
graphs of this letter states: 
 Although we have not concluded our negotiations on a 
collective bargaining agreement, Cross Island intends to 
recall these employees in order 
of seniority if, as and when 
work materializes. I will honor your demand for recall 
rights up to 120 days under proposed Article VII, Senior-
ity, for purposes of this layoff. 
I invite you to call my attorneys, Wasserman & Steen, 
to discuss the impact of these layoffs, the possibility of 
termination of certain employ
ees; and for the purpose of 
trying to conclude a collective bargaining agreement. 
 From about October to May and June 1998, Schwarting had never 
told Morrison that he believed that their negotiations for a contract 
had not been completed. By letter
 to Morrison dated June 18, 1998, 
Lewis Wasserman, counsel for the Respondent, confirmed that he 
had offered to meet with Morrison 
to discuss the status of the nego-
tiations as well as other matters. After receiving this letter, Morri-
son met with Wasserman; he believed that the purpose of the meet-
ing was to discuss prevailing wage issues, but Wasserman told him 
that he wanted ﬁto discuss some changes that he needed in the 
contract . . . there were probably four or five issues that we should 
be able to work through them and get the contract signed.ﬂ Morri-
son told him that he would listen to his concerns, but ﬁI made it 
very clear at that point that I would not–we had a contract, and I 
wasn™t going to negotiate a contra
ct. If there were certain things 
that he wanted to revisit, I would be more than willing to revisit 

them.ﬂ They did not discuss the i
ndividual issues 
at this meeting 
because Wasserman had not previously discussed them with the 

Schwartings.  
By letter dated August 10, 1998,
 Wasserman attached five pages of proposals that he asked Morrison to review and asked 
him to advise him when they could meet to discuss these pro-
posals. After receiving this letter, Morrison called Wasserman 
and said that Wasserman had lead 
him to believe that only four 
or five items were in question, whereas his letter covered every 

article in the contract. He told
 Wasserman that he would not 
meet with him or Schwarting on
 the subject unless Schwarting 
would first admit to him that they did have a contract. If he did 
so, ﬁI would be more than willing to discuss the things that 
needed to be discussed, but 
I would not discuss every single 
article of the contract.ﬂ The next
 day, T. Schwarting called him 
and said that ﬁthis was a contract thingﬂ and he needed a couple 
of items, but he put all of them in the letter because that was 
how negotiations worked. Morrison told him: ﬁI™m not playing 

that game. We negotiated a contract already. When you™re will-
ing to admit that to me, then I™ll sit down and talk.ﬂ Schwarting 
then said: ﬁI know that we agreed that we negotiated a contract, 
but I need changes based on what my attorney™s telling meﬂ  
Morrison wrote two letters to the Schwartings on August 20, 
1998. One advised them that they 
were in violation of article 
XX of the contract (contract raises) because they had not given 
the unit employees the specified 4-percent raise effective Au-
gust 4, 1998. Shortly thereafter, Morrison was informed by the 
employees that the raise was given. The other letter states, inter 
alia:
  It is with much regret that I sit down and write this let-
ter. It is just over a year si
nce we have completed negotia-
tions and you still refuse to sign the contract. I have ad-
vised you that my members 
have voted and passed the 
contract, which you yourself authorized us to go to the 
work locations to conduct the balloting. 
In one last attempt, I am enclosing two copies of the 
contract signed by me. I ask you to sign both and return 
one copy to me. If I don™t receiv
e this contract back within 
ten days, I will have no other option then to go to the 
NLRB.   By letter dated August 26, 1998, T. Schwarting responded by stat-
ing that significant contractual issues were still outstanding, and 
that they must be resolved before negotiations were concluded. The 
Respondent never signed the contract negotiated in 1997.  
The remaining allegation here 
is that the Respondent unilat-
erally modified its system of recalling laid-off employees in 
reverse order of seniority in violation of Section 8(a)(1) and (5) 
of the Act. Article VII of the contract herein provides that an 
employee™s seniority right of 
recall shall cease 120 working 
days after the date of the layoff, and that layoffs will be in re-

verse seniority. As stated supr
a, the Respondent notified Morri-
son on June 15, 1998, of 11 employees who would be laid off 
on that day in order of seniority, together with the date that they 
were hired. The Respondent reca
lled these employees in about 
September; the Union and the Ge
neral Counsel allege that two 
of these laid-off employees, Erskin Nesbitt and Owen Reid, 
were not recalled by seniority. Morrison testified that after the 
recall began he called T. Schw
arting and asked him why he was 
recalling employees out of senior
ity; Schwarting said: ﬁYou™re 

not willing to work with me, I need you to work with me. I 
need certain guys back and not other guys.ﬂ Morrison said, 
ﬁTed, I can™t work with you if you don™t call me.ﬂ T. Schwart-
ing testified that he did not recall Nesbitt and Reid because they 
were not qualified to perform the 
work on the job that he had to 
complete at that time.  
M. Schwarting testified about the negotiations as well. The 
first meeting on April 7 was more general than specific. They 
told Morrison that they were not
 experienced with negotiations 
and he told them of the subjects
 that they would be discussing. 
At the next bargaining session he
ld on June 4, Morrison gave them a proposed contract and said 
that they would take it page 
by page and discuss every issu
e. When they were discussing 
seniority, she told Morrison that they classified their employees 
as either technicians 1, 2, or 3, or apprentices: 
 So when we were working on this seniority, we said that 
sometimes we do not necessarily need the lowest before call-
ing back somebody that could have been fired after them, to 
 CROSS ISLAND TELEPHONE SERVICES 23come back to work. Sometimes that was not going to work 
out good for our business. 
 She testified that Morrison™s response was that ﬁwe™ll work it out 
when we get to it. And that™s how we left it.ﬂ The Respondent did 
not agree to the seniority clause at that second meeting. When they 
discussed the no discrimination clause, ﬁHe led us to believe it was 
the law.ﬂ She testified that Morrison said, ﬁ[I]f it wasn™t there, it 
didn™t look good for the company, and if it was there, it was going 
to protect the employees as far as
 discrimination.ﬂ When they dis-
cussed bereavement pay, whether it was at that meeting or a later 

meeting, ﬁhe told us it was the law, so we put it in. I™m not saying 
he said it was the law that it be in every contract written, but he 
believed, because it was the law, it should be in our contract.ﬂ Dur-
ing these negotiations, she and he
r husband, during negotiations 
about wages, and sick and vacation days, told Morrison that, upon 

agreement on these subjects, they would implement these provi-
sions and give them to
 their employees, and they did so during that 
Summer. She testified further that during the negotiations, they 
expressed certain concerns about the grievance arbitration provi-
sion in the proposed contract. Alt
hough it is not very clear what 
these concerns were, she testified: ﬁThe amount of time that we 
believe is written there, it does not seem to be . . . it seems to be too 
long and we wanted it shortened up. That you can arbitrate up to a 

certain . . . ninety days. We wanted that shortened, that it should be 
done in a timely fashion.ﬂ They expressed these concerns to Morri-
son. She was then asked if they ever agreed with Morrison on the 
language of the arbitration clause. She answered: ﬁWe agreed on 
certain parts of it, but we did not agree on the actual time frame.ﬂ 
On cross-examination, she was asked more specifically what the 
problem was with the grievance-arbi
tration provision. She testified: 
ﬁNinety days, and it says at the end of the sentence, after ninety 

days. Now, to me, is unclear. To me it should say, within thirty 
[sic] days. Not after ninety days. After ninety days can mean 
twenty years.ﬂ When she was shown the grievance-arbitration 
clause in the contract that Morrison sent to the Respondent for 
signature, she could not locate the problem she was referring to, 
and she testified that they might 
have discussed it and Morrison 
may have agreed to remove the vague terms. She was next asked 
about recall rights, seniority and employee classifications.  
 Q. And so, yes or no, was there agreement on June 5th 
about the classification of empl
oyees in terms of seniority? 
A. No, not on that date. 
Q.  Okay. At any time from that date until the date of 
this hearing, did you reach an agreement on the seniority 
and classification of employees? 
A. Yes. 
Q. And when did you do that? 
A. I would say towards the end of June, beginning of 
July. 
 She testified further that in discussions about seniority, she told 
Morrison: ﬁsometimes it™s not always going to work out that way, 
because they are classified and they are differently skilled. It was 
not always going to work out that they would be called back.ﬂ As 
to whether the parties agreed, ﬁin all instances,ﬂ to strict seniority, 
she testified: 
 As I mentioned before, we did agree, but Mr. Morrison led us 
to believe that he would work wi
th us on certain instances that 
were not written. I did not want to agree to anything that was 
not written. The words were too vague on that seniority 

clause.  
At one or more of the meetings, she told Morrison that they were 

not going to sign the contract if there were any ﬁoutstanding is-
suesﬂ, and seniority was one of the outstanding issues. She then 
testified that agreement was not reached on health insurance at the 
June 5 meeting. She was then asked, also on direct examination: 
 Q. Was agreement reached on health insurance at any 
time since June 5th until th
e date of this hearing? 
A. All . . . well, I™m not going to go into that. 
 She testified that at the conclusion of the third meeting, ﬁI 
don™t believe at that time we were ready to do anything. We 
were still in disagreement on certain issues.ﬂ There were still 
open issues at the conclusion of 
this meeting, and the parties 
next met on July 14. She testified that at the conclusion of that 
meeting Morrison asked them to
 sign the contract, but they responded that they still were no
t in agreement on every issue. 
In addition to the ﬁopen issuesﬂ that are discussed supra, she 
testified: 
 In one part that says about sick days, and it also says that for 
an employee to collect a weekly pay check while being out on 
disability  or  workmen™s™ comp 
 up to ninety  days and I was 
. . . that does not happen, so that would just totally be taken 
out and he agreed with me and to
ld me he would take it out, 
but every time a contract came back, it still stated it. 
 That was the last bargaining session in 1997. The parties had a 

meeting on February 9, 1998, at 
which time they discussed negotia-
tions. She testified: 
 there were certain things that would happen along the way as 
far as . . . one for instance, it wa
s written in the 
contract, if you 
took the day before or the day after a holiday, you would not 

be paid for the holiday. Well, an instance came up when 

somebody didn™t come in the day before. Well, he said that it 
had to be both. Well, in the contract it said either/or. So every 
time something came up, I had to ask him how does he per-
ceive it and how am I supposed to perceive it, so I kept insist-
ing that things were too vague. If it™s going to be a written 
executed contract, that they have to be spelled out for us and 
things were just not spelled out clearly enough for us to feel 
comfortable to sign a contract. 
 T. Schwarting testified that he never signed the contract tendered to 
him by Morrison because they never reached agreement on all the 
issues. Schwarting testified that in about May 1998 he was experi-
encing problems of excessive abse
nteeism that were causing him 
difficulty covering jobs. On May 
13, 1998, he wrote a memo to all 
employees informing them of the requirement, ﬁas per your union 
contract,ﬂ of giving 5 days™ notice, and for the employees to ﬁread 
your union contractﬂ to learn how 
many leave days they were enti-
tled to. One week later, T. Schwarting wrote a memo to an em-

ployee notifying him of the notice 
requirements for taking time off 
as contained in the union contract.  
IV.  ANALYSIS The duty to bargain collectively is
 defined in Section 8(d) of the Act as the duty to meet and confer ﬁin good faith with re-
spect to wages, hours, and other terms and conditions of em-
ployment . . . and the execution of a written contract incorporat-
ing any agreement reached if requested by either party.ﬂ An 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24employer violates Section 8(a)(5) of the Act by refusing to 
execute a written contract incorporating the terms of a collec-
tive-bargaining agreement reached with the union representing 
its employees. 
H. J. Heinz Co. v. NLRB
, 311 U.S. 514, 525, 526 
(1941); Canyon Coals, Inc.
, 316 NLRB 448, 452 (1995). The 
crucial issue here is whether th
e parties had a ﬁmeeting of the 
mindsﬂ on all substantive issues. 
Of the three witnesses, I found Morrison to be the most 
credible. His testimony was dire
ct, believable and convincing. 
The only shortcoming to his tes
timony, his inability to remem-
ber the dates of the negotiating 
sessions is not surprising since 
they occurred 2 years ago. I therefore credit his testimony and 
find that by the conclusion of the fourth meeting, in about July, 
he and the Schwartings had agreed to all the terms of the con-
tract. However, that is not the only reason that I find that the 
General Counsel has proven that the contract had been agreed 
to and should have been, on request, executed by the Respon-
dent. After the final meeting in July, Morrison received permis-
sion from T. Schwarting to meet with the unit employees dur-
ing working time in order to explain the contract to them and to 
conduct a ratification vote on the 
terms of the contract. The Respondent never explained why 
it would have allowed Morri-
son to meet with its employees
 during their working time to 
vote on a contract that did not 
exist. The General Counsel fur-
ther argues that since the Respo
ndent was paying its employees 
pursuant to the terms of the contract, and was enforcing other 

provisions of the contract, that re
inforces its position that it had 
agreed to the contract. I do not fully agree with this argument. 

The Respondent may have been co
mplying with these terms in 
order to remain competitive for employees, or simply to keep 

the employees content. I find more persuasive, however, the 
wording of T. Schwarting™s memos to the employees where he 
refers on a number of occasions to the employees™ union con-
tract.  
Additionally, I found M. Schwar
ting™s testimony alleging the 
lack of an agreement on certain
 issues confusing and unpersua-sive. For example, she testified that she objected to the griev-

ance arbitration provision because 
she felt that it was unclear. 
Yet when she was shown a copy of the final contract that Mor-
rison wanted signed, she agreed that the unclear terms had been 
removed. Finally, I find that the evidence here clearly estab-
lishes that the parties understood that they had an agreement. In 
about late August or early Sept
ember, Morrison delivered what 
he considered to be the agreed upon contract to the Respondent. 

M. and T. Schwarting called hi
m shortly thereafter, and ob-
jected to three items that they claimed were not part of the 
agreement. Morrison changed thos
e provisions as requested and 
delivered the revised contract to
 the Respondent a month later. During the following 2 months, T. Schwarting reassured Morri-
son that he should not worry about it, that he would get his 
contract. It was not until May 1998, about 7 months later, that 
Ted Schwarting told Morrison that he had hired a lawyer who 
wanted to renegotiate the contract. The Respondent never ex-
plained why it took it 7 months to
 realize that the contract did 
not properly set forth their agreement, and why it reassured 

Morrison during that period that everything was all right. The 
obvious explanation is that after agreeing to the contract, the 
Respondent determined that it wa
s too difficult or expensive to 
comply with all of its terms and decided that it would be to its 
advantage to renegotiate the terms of the agreement. 
The only contractual article with any uncertainty is article 
XII, vacations. Although 
not testified to as 
fully and completely 
as the other contractual provis
ions, apparently inadvertently, 
there is enough evidence here to 
establish that the parties had 
agreed to this article as well. 
Morrison testified that this provi-
sion was agreed to and this article was in the contract sent to 
the Respondent and its inclusion 
was never objected to by the 
Respondent. More signifi
cantly, the parties stipulated that this 
article was agreed to and followed by the Respondent.   
Respondent has a number of defe
nses that I find have no 
merit. It defends that the complaint here is barred by Section 
10(b) of the Act. Although unfair 
labor practice charges were 
filed beginning on September 21, 1998, the first charge that 
specifically alleges that the Re
spondent violated the Act by 
failing and refusing to execute the contract was filed on Octo-
ber 23, 1998. The credited testimony of Morrison establishes 
that the first time that Schwarting indicated that he would not 
sign the contract was in May 1998 when Schwarting told him 
that he had hired an attorney who wanted to negotiate the con-
tract again. Prior to that time, Schwarting™s comments to him 
were: ﬁNot to worryﬂ and ﬁYou™ll have it.ﬂ It is well-
established law that the 10(b) period commences only when a 
party has clear and unequivocal no
tice of a violation of the Act. Leach Corp., 312 NLRB 990 (1993); 
Christopher Street Own-ers Corp.
, 286 NLRB 253 (1987). ﬁFurther, the burden of 
showing such clear and unequivocal
 notice is on the party rais-
ing the affirmative defense of Section 10(b).ﬂ Chinese Ameri-
can Planning Council
, 307 NLRB 410 (1993). The Respondent had been complying with most of the substantive terms of the 
contract and, prior to May, had been reassuring Morrison that 
he would sign the contract. The first unequivocal notice of a 
refusal to execute occurred in May 1998, and this defense must 
therefor fall. Counsel for the Respondent, further argues in his 
brief, that the Respondent was not 
obligated to sign the contract 
because of the lack of evidence that Morrison obtained the unit 

employees™ ratification of the terms of the agreement. This 
argument also must fall for obvi
ous reasons, most importantly that Morrison testified that he 
presented the agreement to the 
unit employees and they voted to ratify it. Counsel argues that 
Morrison was unable to specify the date or dates that he pre-
sented the terms to the unit employees and that it is ﬁnearly 
inconceivableﬂ that Morrison was unable to remember the loca-
tion of the ratification votes. Both arguments clearly lack merit. 
Morrison testified that the ratification votes took place in late 
July or the beginning of August at two of the Respondent™s 
jobsites, at the invitation of 
Ted. Schwarting. I can™t blame 
Morrison for not being more speci
fic considering that he testi-
fied about the events almost 2 years after they occurred and that 

the meetings occurred on jobsites that changed regularly and 
were, most likely, at two of
 many New York City public 
schools.  On the basis of the above, I find that in about July, August, 
or September, the parties had re
ached a full agreement that the 

Respondent was legally obligated 
to execute. By refusing Mor-
rison™s request to sign the contract, the Respondent violated 
Section 8(a)(1) and (5) of the Act. 
The remaining allegation is that the Respondent violated 
Section 8(a)(1) and (5) of the Act by refusing to recall Reid and 
Nesbitt in reverse order of seniority as required by its contract 
with the Union. Reid, who was hired on February 11, 1998, and 
Nesbitt, who was hired on May 18, 1998, were laid off with 
nine other employees on about J
une 15, 1998. Article VII, sen-iority, defines seniority as the le
ngth of an employee™s continu-
ous service in a particular job classification or category, as 
 CROSS ISLAND TELEPHONE SERVICES 25measured from the date that he 
was hired, and subsection C of 
this article states that layoffs 
will be in reverse seniority. The 
Respondent admits that it recalled out of seniority, but defends 
that it did so because Nesbitt and Reid were not qualified to 
perform the work that needed completion. Morrison testified 
that when T. Schwarting told him this, after the fact, he told 
Schwarting, ﬁTed, I can™t work with you if you don™t call me.ﬂ 
This is a perfect example of an 8(a)(5) unilateral change viola-
tion. The Respondent bypassed th
e Union and its contract in 
recalling employees from layoffs. It is very possible that if the 
Respondent had expressed its concerns about the recall to Mor-
rison prior to recalling out of seniority, he would have worked 
something out with the Respondent. By unilaterally abrogating 
article VII, in this manner, 
the Respondent violated Section 
8(a)(1) and (5) of the Act. 
CONCLUSIONS OF 
LAW 1. The Respondent has been an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. 
2. The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. The Respondent violated Section 8(a)(1) and (5) of the 
Act by failing and refusing to execute the contract containing 
the terms and conditions that it 
had previously agreed to with 
the Union, and by unilaterally 
modifying these terms and con-
ditions of employment by recalling employees out of seniority.  
THE REMEDY Having found that the Respondent
 has violated the Act, I 
shall recommend that it be ordered to cease and desist there-

from and to take certain affirmative action designed to effectu-
ate the policies of the Act. Principally, I recommend that the 
Respondent be ordered to execute the contract that Morrison 
has been requesting that it do since about October, and to com-
ply with the terms of the contract retroactive to its effective 
date. Further, I shall recomme
nd that the Respondent be or-
dered to make whole the bargaining unit employees for losses 
that they suffered, if any, by the Respondent™s failure to exe-
cute the contract, as well as Reid and Nesbitt for its failure to 
recall them in reverse order of 
seniority, as required by the 
contract, and the Union in the manner set forth in
 Ogle Protec-tion Service, 183 NLRB 682 (1970), and 
New Horizons for the 
Retarded, 283 NLRB 1173 (1987). As stated above, although 
refusing to sign the contract, the Respondent complied with 
most of its substantive terms; I leave it to the supplemental 
hearing to determine what terms, if any, that it did not comply 
with.  On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, Cross Island Te
lephone Services, Inc., Is-
lip, New York, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Failing and refusing to execute the contract that it had 
negotiated with the Union in 1997. 
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(b) Failing and refusing to comply with the contractual terms 
regarding recalling laid-off empl
oyees in reverse order of sen-
iority.  
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of their rights guaranteed 

them by Section 7 of the Act.  
2. Take the following affirmative action designed to effectu-
ate the policies of the Act. 
(a) Forthwith, execute the collective-bargaining agreement as 
requested by the Union since in about October. 
(b) Give retroactive effect to 
the terms and conditions of em-
ployment of the contract, and 
make whole its employees, in-
cluding Nesbitt and Reid, and the Union, for any losses that 
they may have suffered as a result of its failure to execute the 
contract, as set forth in the re
medy section of this decision. 
(c) Preserve and, on request, make available to the Board or 
its agents for examination and copying, all payroll records, 
social security records, timecards, personnel records and re-
ports, and all other re
cords necessary to analyze the amount of 
reimbursement due. 
(d) Post at its Islip, New York facility copies of the attached 
notice marked ﬁAppendix.ﬂ
3 Copies of the notice, on forms 
provided by the Regional Direct
or for Region 29, after being signed by the Respondent™s author
ized representative, shall be 
posted by the Respondent immedi
ately upon receipt and main-
tained for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily posted. 
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
material. 
(e) Notify the Regional Director, in writing, within 20 days 
from the date of this Order, what steps it has taken to comply. 
 APPENDIX NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 WE WILL NOT 
fail or refuse to execute the contract agreed 
upon between us and Communicati
ons Workers of America, Local 1105, AFLŒCIO.  
WE WILL NOT 
unilaterally modify the contractual provision for 
recalling employees in reverse order of seniority. 
WE WILL NOT 
in any like or related manner interfere with, re-
strain, or coerce our employees in the exercise of their rights 
guaranteed them by Section 7 of the Act. 
WE WILL 
execute the contract that we agreed to with the Un-
ion in 1997. 
 3 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26WE WILL 
give retroactive effect to 
the terms and conditions of 
employment contained in the contract, and 
WE WILL
 make whole our employees, including 
Owen Reid and Erskin Nesbitt, 
and the Union for any losses that they may have suffered by 
reason of our failure to execute the agreement, or to comply 
with the terms of the contract, with interest. 
 CROSS 
ISLAND TELEPHONE 
SERVICES
, INC.  